DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Amendments to the claims are acknowledged.
Claims 1-24 and 37-39 have been cancelled. 
Claims 25-36 and 40-44 are under consideration.

Information Disclosure Statement
The IDS filed 3/11/2020 and 8/11/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/779805 filed 3/13/2013 is acknowledged. Claims 25-36 and 40-44 are afforded the filing data of 3/13/2013.
Objection to the Claims
The objection to claim 40 is is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 101
The instant rejection is necessitated by Applicant’s amendments filed 4/07/2021.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-36 and 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. A target bone model having desired morphological characteristics. 
This limitation reads on an abstract idea because “desired morphological characteristics” reads on a mental process and a “bone model” reads on a mathematical concept such as a geometrical representation of shapes. The bone model is not recited to encompass more than an abstract idea, as in claims 25 and 40.
2. Determine a region of the patient bone model that comprises a morphological deviation from the target bone model. This step reads on a mental process and is therefore an abstract idea, as in claims 25 and 40.
3. Determine a degree of disconformity between the region of the patient bone model and a corresponding region of the target bone model, as in claims 25 and 40.
This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
4. Determine an amount of the bone to be removed based on the degree of disconformity for the patient bone to achieve the desired  morphological characteristics of the target bone model, as in claims 25 and 40.
This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
5. A visual indicia that indicates the region comprising the morphological deviation and the amount of bone to be removed. 
This limitation reads on a mental process of correlating information and is therefore an abstract idea, as in claims 25 and 40.
Claims 26, 28-36 and 41-44 recite limitations further limiting the abstract idea. 
Claims 26, 28-34, 41 and 43-44 recite how the data model was derived which are limitations that merely characterize the abstract idea and are therefore also judicial exceptions. 
Claims 35 and 42 recite color coding a region displayed bone which reads on assigning a color and is also an abstract idea.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
Claim 27 recites a processor further configured to guide a robotic surgical tool to perform one or more operations to alter the region of the patient bone according to the displayed visual indicia. This step generally recites that a robotic arm is guided “according to displayed visual indicia.” The step does not use the exception with a particular machine and reads on a person looking at an image to guide a surgical arm. The step is also not particular as to how the judicial exception (set forth under Step 2A) is integrated into guiding the robotic arm. Instead the limitation is an extra solution activity that does not integrate the judicial exception into guiding the robotic arm. See MPEP 2106.05(f) and 2106.05(g).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
1. Display a visual indicial on the patient bone model wherein the visual indicia indicates the region comprising the morphological deviation, as in claims 1 and 40.
2. A processor further configured to guide a robotic surgical tool to perform one or more operations to alter the region of the patient bone according to the displayed visual indicia, as in claim 27.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception because it is routine and conventional to perform the acts of displaying a bone model and guiding robotic arms in surgery.
Other elements of the method include an interface, memory, and processors which are generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8, par. 2) that merely reciting a bone model does not tie up the identical mathematical concept of a bone model and that the additional claim elements narrow the claimed subject matter such that the claims do not tie up the general concept of using a bone model.
In response, the claims recite several steps that can be performed by the human mind or are drawn to mathematical concepts. The claims do not recite “additional element” except for the processor that guides a physical robotic arm in claim 27 and the extra solution activity of displaying the results of the abstract idea steps in claims 25 and 40. What Applicant is arguing to be “additional claim elements” that narrow the claimed subject matter are not “additional elements” but further abstract idea steps. 
Applicant argues (Remarks, page 9, par. 2) that the bone model is an object that could not be practically manipulated in the human mind.

Double Patenting
Claim 37 has been cancelled.
The instant rejection is maintained because Applicants are holding the rejection in abeyance in their Reply of 8/24/2022. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 31, 32, 34 and 40-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 8, 15 and 21 of US Patent 11,086,970 (‘970). Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are species of the instant claims. The instant claims are broader and encompass the process claimed in ‘970. The instantly claimed steps of a target bone model having desired morphological characteristics and receiving a patient bone model  encompasses the generic bone model and abnormal bone model recited in ‘970. The instantly claimed steps of determining a region of the patient bone model that comprises a deviation and determining the amount of bone to be removed encompasses the steps of aligning bone models and determining whether the degree of disconformity exceeds a threshold recited in ‘970. The instantly recited guiding a robotic surgical tool of claim 27 encompasses the steps of guiding a robotic surgical tool recited in ‘970. The ‘970 patent also claims a statistical shape model as in instant claims 31, 32, 34 and 41. The differences recited in the instant claims not included in ‘970 are minor and well known to those of skill in the art.
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicants have replied to the rejection by holing it an abeyance until all claims are allowable.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is necessitated by Applicant’s amendments filed 4/07/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 40 recite determining an amount of “the bone” to be removed. There is lack of antecedent basis support for  this limitation in these claims. It is not clear which bone, “the bone” is being referring to, the patient or the bone corresponding to the target bone. It is suggested that “the” be deleted and the limitation recite “determine an amount of patient bone to be removed.”
Claim 26 recites the limitation "the bone derived from a plurality of images" in line 2. There is insufficient antecedent basis for this limitation in these claims. It is not clear which bone, “the bone” is being referring to, the patient or the bone corresponding to the target bone recited in claim 25. It is also not clear which step of deriving “the bone” from a plurality of images is being referred to, i.e. that claims do not recite a step of deriving a bone from a plurality of images. 
Claim 30 also recites “the bone” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which bone, “the bone” is being referring to, the patient bone or the target bone. Claims 31 and 32 also have the same insufficient antecedent basis for “the bone”.
Claim 41 also recites “the bone” in line 2 and twice in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which bone, “the bone” is being referring to. 
Claim 43 recites “the bone” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is not clear which bone, “the bone” is being referring to, the patient bone or the bone corresponding to the target bone.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicants have replied saying that “the bone” refers to the bone represented by the target bone model and “the patient bone” refers to the patient bone represented by “the patient bone model.” However, Examiner maintains there is a lack of clarity issue because determining an amount of “the bone” to be removed should be patient bone which corresponds to the patient bone model and not the target bone. The target model is the desired template from which deviation is to be corrected by removing bone (corresponding to the patient model).
Applicant himself seems to be confused as to what an amount of “the bone” to be removed is referring to. The morphological deviation to be cured by removing bone is patient bone corresponding to the patient model. Bone is removed from the  patient bone and the patient bone corresponds to the patient bone model.  It is suggested that independent claims 25 and 40 recite removing an amount of “patient bone” not “the bone.” The dependent claims can similarly recite “patient bone.”

Claim Rejections - 35 USC § 103
The rejection of claims 25, 31, 32, 34-36, 40 and 42 under 35 U.S.C. 103(a) over Murphy et al. (US 2013/0211232) is withdrawn in view of Applicant’s amendments filed 8/24/2022.
The rejection of claims 26, 28, 29 , 30, 33, 41 and 43-44 under 35 U.S.C. 103(a) over Murphy et al. (US 2013/0211232) in view of Wirx-Speetjens et al. (US 2013/0166256; IDS filed 3/11/2020 item 2) is withdrawn in view of Applicant’s amendments filed 8/24/2022.
The rejection of claim 27 under 35 U.S.C. 103(a) over Murphy et al. (US 2013/0211232) in view of Tuma et al. (US 2008/0319449) as applied to claims 25, 31, 32, 34-36, 40 and 42 above and further in view of Masjedi et al. (US 2013/0166256) is withdrawn in view of Applicant’s amendments filed 8/24/2022.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 25, 31, 32, 34-36, 40 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2013/0211232) in view of Tuma et al. (US 2008/0319449).
Murphy et al. teach overlaying a 2D image of the bone structure to be operated upon (Abstract and par. 0007)(i.e. a bone model representing the bone for which the surgical planning is to be conducted) with a generated surgical plan (i.e. a target bone model and a received bone model representing a patient bone), as in claims 25 and 40.
Murphy et al. teach comparing an image of a bone (i.e. the patient bone upon which surgery will be performed) with stored reference characteristic images (i.e. a target bone model) to identify portions of the bone structure that are candidates for surgery (par. 0026)(i.e. determine a region of the patient bone the comprises morphological deviation from the target bone)(par. 0018 and Figure 2); (i.e. determine bone to be removed), as in claims 25 and 40.
Murphy et al. teach (par. 0023) teach segmenting, using color, bone abnormalities such as a bump, which are to be operated on, which makes obvious a patient bone model comprising a contour, shape or area, color-coding and displaying a visual indicia on the patient bone model indicating a region comprising a morphological deviation and amount of bone to be removed, as in claims 25, 34, 35 and 40.
Murphy et al. teach overlaying with a surgical plan or reference characteristics (par. 0018)( i.e. parametric model or finite element model), as in claims 31-32.
Murphy et al. teach a display interface (i.e. display a visual indicia comprising the morphological structure) and processing circuitry (par. 0027), as in claims 25, 36 and 40.
Murphy et al. teach (par. 0023) overlaying colors onto different portions of the bone structure which makes obvious segmenting a representation of a patient’s anatomy, as in claims 35, 40 and 42.
Murphy et al. do not specifically teach determining a degree of disconformity between a region of the patient bone model and a corresponding region of the target bone model, as in claim 25 and 40.
Murphy et al. suggest but do not specifically teach determining an amount of the bone to be removed for the patient bone to achieve characteristics of the target bone, as in claims 25 and 40.
Tuma et al. teach correcting changes in the shape of bones (Abstract) by providing a three-dimensional imaging data set of a bone (i.e. patient model bone) and inscribing a portion of the bone to be reconstructed with a base shape (i.e. target bone) (i.e. determining a region of the patient bone model that comprises a morphological deviation); Tuma et al. teach ascertaining a contour deviation volumetrically (par. 0011 and Figure 1, item 7), as in claims 25 and 40.
Tuma et al. teach that the surgeon is given three-dimensional impression of what material should be removed which includes the volume to be removed (par. 0011); Tuma teach measurements of the deviations to be removed by comparing a base model to the patient bone model (par. 0015)(i.e. determine a degree of disconformity between the region of the patient bone model and corresponding region of the target bone model), as in claims 25 and 40. 
Applying the KSR standard of obviousness to Murphy et al. and Tuma et al. it is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Murphy et al. (par. 0019) for comparing an image to reference characteristics by overlaying patient bone images with a surgical plan to identify portions of the bone structure that are candidates for surgery such as a bump on a femur with the teachings of Tuma et al. for overlaying and comparing a patient bone model with a reference base model to determine and measure deviations that would require surgical removal. It would be predictable to combine Murphy et al. and Tuma because both teach comparing and overlaying a patient bone model with a reference to identify what to remove. Combining Murphy et al. and Tuma et al. is a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 26, 28, 29 , 30, 33, 41 and 43-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2013/0211232) in view of Tuma et al. (US 2008/0319449) as applied to claims 25, 31, 32, 34-36, 40 and 42 above and further in view of Wirx-Speetjens et al. (US 2013/0166256; IDS filed 3/11/2020 item 2).
Murphy et al. in view of Tuma et al. make obvious comparing a patient bone model to a target bone model to determine an amount of the patient bone to remove with surgery and displaying a region of the patient bone to remove, as in claims 25 and 40.
Murphy et al. also make obvious claims 25, 31, 32, 34-36 and 42 as set forth above.
Murphy et al. teach obtaining a 3-D image of a bone structure and generating a surgical plan based on the 3-D bone image (par. 0007); Murphy et al. teach MRI or CT scan 3D images (par. 0017) which may be 2D or 3D images (par. 0018), as in claim 28. 
Tuma et al. teach (par 0015) a statistical shape models as a template for bone surgery.
Murphy et al. in view of Tuma et al. do not teach a statistical shape model of a target bone derived from images of normal bones; Murphy et al. do not specifically teach claims 26, 28, 29 , 30, 33, 41 and 43-44.  
Wirx-Speetjens et al. teach a statistical shape model of a bone (par. 0046) derived from segmentation of a 2D image wherein 2D segmentation is a statistical method of building a 3D model (par. 0051-0052); Wirx-Speetjens et al. teach using one or more x-ray images to build up a statistical shape model; a theoretical expected object such as a femur for a theoretical person with similar characteristics as those of the patient (par. 0052) is taught which makes obvious a target bone model used to create the statistical shape model derived from images, as in claims 26.
Wirx-Speetjens et al. teach (par. 0052) that a statistical shape model including anatomical knowledge of a femur for a theoretical person with similar characteristics as those of the patient (e.g., sex, age, height, weight, etc.) may be registered or aligned with the X-ray image in order to generate a 3-D model of the patient's femur, which makes obvious claims 29, 30 and 43.
Wirx-Speetjens et al. teach fitting a statistical shape model of a bone to an x-ray image of a bone to register the model (par. 0046), which makes obvious using the statistical shape model as a desired post-operative shape, as in claim 33 and 44.
Wirx-Speetjens et al. teach (par. 0053) various different 3-D images of the physical object may be obtained (e.g., magnetic resonance imaging (MRI) or computed tomography (CT) imaging) and segmented in order to create the 3-D model, which makes obvious generating a statistical shape model from a plurality of normal bones, as in claim 41.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the surgical planning process of Murphy et al. and Tuma et al. with the teaching of Wirx-Speetjens et al. who make obvious creating statistical shape models from a plurality of images in order to represent a “theoretical” (i.e. target) bone.  Wirx-Speetjens et al. provide motivation by teaching that the representations or models may provide a reference object for designing products including a surgical guide, prosthetic device or orthotic device (par. 0032). One of skill in the art would have had a reasonable expectation of success at combining Murphy et al., Tuma et al. and Wirx-Speetjens et al. because Murphey et al. and Tuma et al. teach using patient bone and target models for surgical planning and Wirx-Speetjens et al. teach using statistical shape models as references for surgery; all are therefore concerned with surgical planning using bone information to identify bone irregularities that deviate from a target bone structure. 
Claims 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2013/0211232) in view of Tuma et al. (US 2008/0319449) as applied to claims 25, 31, 32, 34-36, 40 and 42 above and further in view of Masjedi et al. (US 2013/0166256; IDS filed 3/11/2020 item 2).
Murphy et al. in view of Tuma et al. make obvious comparing a patient bone model to a target bone model to determine an amount of the patient bone to remove during surgery and displaying a region of the patient bone to remove, as in claims 25 and 40.
Murphy et al. in view of Tuma et al. also make obvious claims 25, 31, 32, 34-36 and 42
Murphy et al. in view of Tuma et al. do not teach guiding a robotic tool to perform operations to alter an abnormal region of a patient bone according to an osteoplastic plan, as in claim 27.
Masjedi et al. teach modeling of a femur against a generic bone model to determine a surgical plan that is then carried out by a guided robotic surgical tool (page 422, col. 1, par. 3), as in claim 27.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the surgical planning process to determine an amount of bone to be removed as made obvious by Murphy et al. in view of Tuma et al. with the teachings of Masjedi et al. for guiding a robotic surgical tool based on a surgical plan. Masjedi et al provide motivation by teaching that a robotic tool would ensure a surgeon followed the surgical plan (page 422, col. 1, par. 3). One of skill in the art would have had a reasonable expectation of success at combining Murphy et al., Tuma et al. and Masjedi et al. because all are concerned with registering a normal bone model with an abnormal bone to create a plan for operation, Tuma et al. teach that the data about the bone deviation can be outputted to a medical navigation system (par. 0020) and Masjedi et al. teach that a robotic tool could execute a surgical plan.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to newly amended claims 25 and 40.  Tuma et al. teach volumetric measurements of deviations between a base reference model (i.e. a target model) and the patient’s model (Figure 1). Tuma et al. teach that the measurements of deviation include angles and volumes (par. 0015). This teaching of Tuma et al. reads on what Applicants have amended to recite as “determining a degree of disconformity” between a region on the patient bone model and corresponding region of the target bone model and determine an amount to remove based on the “degree of disconformity.” Murphy et al. in view of Tuma et al. make obvious determining the amount of bone to remove based on the disconformity which is the deviation of the patient bone away from the model (i.e. target) bone.

Additional Relevant Prior Art
Mahfouz et al. (US 20120029345; par. 0084) teaches statistical shapes of bones based on reference bones of a wide population. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635